Case: 2:18-cv-00247-SDM-CMV Doc #: 9 Filed: 11/21/19 Page: 1 of 3 PAGEID #: 154




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

COLT’S MANUFACTURING COMPANY
LLC,

               Plaintiff,
                                                 Case No. 2:18-cv-247
       v.                                        Judge George C. Smith
                                                 Magistrate Judge Chelsey M. Vascura
ACUSPORT CORPORATION,

               Defendant.

            STATUS REPORT AS RELATED TO BANKRUPTCY PROCEEDING

       Colt’s Manufacturing Company LLC, by and through counsel, hereby submits its status

report regarding the AcuSport Corporation n/k/a ASPC Corp. (“ASPC”) bankruptcy proceeding

in the United States Bankruptcy Court for the Southern District of Ohio (“Bankruptcy Court”) on

May 1, 2018. The bankruptcy case was assigned Case No. 2:18-bk-52736.

       On January 28, 2019, an Order Confirming an Agreed First Amended Plan of Liquidation

of Debtor and Official Committee of Unsecured Creditors ("First Amended Plan”) was entered

by United States Bankruptcy Court for the Southern District of Ohio. Pursuant to the Order

Confirming Agreed First Amended Plan of Liquidation. Pursuant to this First Amended Plan, the

Bankruptcy Court approved a creditor trust agreement and the appointment of Lawrence V.

Goddard of BDO USA, LLP, as creditor trustee. Pursuant to the First Amended Plan, the

effective date of the plan was April 1, 2019. Further dates as related to rejection damage claims

and professional fee claims were subsequently scheduled. ASPC is required to file transmittal of

quarterly post-confirmation reports. The transmittal of quarterly post-confirmation report for the

quarter ending September 30, 2019 was filed on October 29, 2019. ASPC is in the process of

making payments to professionals, negotiating with creditors whose claims are the subject of the
Case: 2:18-cv-00247-SDM-CMV Doc #: 9 Filed: 11/21/19 Page: 2 of 3 PAGEID #: 155




first and second omnibus objections to claims, which does not include Colt’s Manufacturing

Company LLC. ASPC further reported that it is in the process of conducting additional claims

reconciliation activities; advancing pending litigation against Smith & Wesson, including initial

settlement discussions; and investigating and preparing additional avoidance actions for filing.

Further, the creditor trustee has reported that he is making initial preparations for first

distribution to holders of allowed general unsecured claims.

       Based upon the continuing quarterly post confirmation report status updates, it is

expected that a first distribution to creditors will be prepared by the creditor trustee. Based upon

the post-confirmation status reports being filed in the bankruptcy proceeding and this Status

Report, the undersigned hereby requests that this action continue to be stayed and that the

plaintiff be required to make a further status report to this Court on or before April 15, 2020

and/or to dismiss this action pursuant to the bankruptcy proceedings and the payment of allowed

unsecured creditors within the bankruptcy action.

                                              Respectfully submitted,



                                              /s/ Brenda K. Bowers
                                              William D. Kloss, Jr., Trial Attorney (0040854)
                                              Brenda K. Bowers (0046799)
                                              Vorys, Sater, Seymour and Pease LLP
                                              52 East Gay Street
                                              P.O. Box 1008
                                              Columbus, OH 43216-1008
                                              Telephone: (614) 464-6290
                                              Facsimile: (614) 719-5001
                                              E-Mail: wdklossjr@vorys.com
                                              E-Mail: bkbowers@vorys.com
                                              Attorneys for Plaintiff,
                                              Colt’s Manufacturing Company LLC




                                                 2
 Case: 2:18-cv-00247-SDM-CMV Doc #: 9 Filed: 11/21/19 Page: 3 of 3 PAGEID #: 156




                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and accurate copy of this Status Report was served on

November 21, 2019 via regular U.S. Mail, postage prepaid, upon the following:

           Thomas R. Allen
           Allen Stovall Neuman Fisher & Ashton LLP
           17 South High Street
           Suite 1220
           Columbus, OH 43215
           Counsel for AcuSport Corporation n/k/a ASPC Corp.

           and

           Jason J. DeJonker
           Bryan Cave Leighton Paisner LLP
           161 North Clark Street, Suite 4300
           Chicago, IL 60601
           Counsel for AcuSport Corporation n/k/a ASPC Corp.



                                                 /s/ Brenda K. Bowers
                                                 William D. Kloss, Jr., Trial Attorney (0040854)
                                                 Brenda K. Bowers (0046799)




                                                    3


11/21/2019 34695343
